DETAILED ACTION
This Final Office Action is in response to the amendment filed 11/06/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are acknowledged as pending, with claims 1-10 being currently amended.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the entire length" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to replace “the entire length” to “an entire length”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US Patent Publication No. 2008/0096730).

    PNG
    media_image1.png
    238
    415
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    466
    media_image2.png
    Greyscale

	Regarding claim 1, Miller discloses a training device (10; Figure 2) for performing balance, meditation and/or yoga exercises having a body (12; Figure 2) which comprises a planar upper side (14; Figure 2; The top side 14 of the training device is a planar side with a concave shape) and a convex bottom side (16; Figure 2), the convex bottom side (16; Figure 2) being adapted for contact with a floor or a horizontal surface other than the floor (17; Figure 2; The device is capable of contacting the floor 17 and capable of being deployed onto other flat To enable movement in all directions when stood upon by a user, the bottom surface 16 of the apparatus 10 includes a balance point 30 configured for resting on the ground 17 and defining the bottom-most point of the concave-shaped body 12.”) due to the convex bottom side (16; Figure 2), and wherein the convex bottom side (16; Figure 2; The convexity of the device is spread onto the whole body 16 as seen in Figures 1-3 at the bottom side of the apparatus) essentially extends across the entire length of the body (12; Figure 2).  

Regarding claim 4, Miller discloses the convex bottom side (16; Figure 2) essentially extends across the entire width (End portion 26 displays the width and convexity of the body 16 across the entire width of the body; Figure 2) of the body (16; Figure 2)  

Regarding claim 6, Miller discloses the body (16; Figure 2) is closed (The body 16 is one piece with no open center piece making the device closed).

Regarding claim 7, Miller discloses the body (16; Figure 2) is made of wood, rubber, metal, plastic, in particular a polymer, a composite and/or a foam, and/or a mixture thereof.  (The limitation is satisfied because the device is made out of a plastic; Paragraph [0020] Lines 1-5 “Although other manufacturing processes may be suitable, the apparatus 10 is preferably injection molded or mold-pressed of polypropylene, polyethylene, or a similar thermoplastic material.”) the body (02) is elongated, narrow and/or flat.  

Regarding claim 9, Miller discloses the body (12; Figure 2) is elongated, narrow and/or flat. (The device has a narrow elongated structure with a flat surface without any ridges as seen in Figures 1-2)

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US Publication No. 2017/0079456).

    PNG
    media_image3.png
    696
    488
    media_image3.png
    Greyscale

Regarding claim 1, Heath discloses a training device (100; Figure 1) for performing balance, meditation and/or yoga exercises having a body (110 and 120; Figures 1 and 2) which comprises a planar 5upper side (110; Figure 1) and a convex bottom side (120; Figure 2), the convex bottom side (120; Figure 2) being adapted for contact with a floor and/or a horizontal surface other than the floor,
With continued reference to FIGS. 7-12B, the bulb 224 of the bottom member 220 can have a chord A1 or diameter of between about 5 inches and about 8 inches. In some embodiments, the chord or diameter A1 can be about 6 inches. The chord A1 defines an active circle over which the bottom member 220 primarily touches the support surface (e.g., floor) “)

wherein the body (110 and 120; Figures 1 and 2) is formed in one piece (Paragraph [0028] Lines 14-17 “In other embodiments, the top and bottom members 110, 120 can be a single piece (monolithic), such that the work platform 100 is a single piece.“) and is movable around 10several spatial axes due to the convex bottom side (120; Figure 2)

(Paragraph [0031] “As shown in FIG. 6, the bottom member 120 extends in the widthwise direction of the work platform from the curved surface 124 (e.g., bulb) to side edges 126A of the bottom member 120. In the illustrated embodiment, the side edges 126A are spaced from the top member 110 by a distance D so that an angle of the bottom member 120 at said side edges 126A relative to a plane tangent to the center of the curved surface 124 (e.g., bulb) generally defines an angle .alpha. (e.g., acute angle), so as to limit the motion (e.g., rocking motion) of the work platform 100 in the widthwise direction (e.g., limit the angular travel or heel-to-toe or tip angle that the user experiences while standing on the work platform with their feet generally perpendicular to the longitudinal axis of the work platform 100). In one embodiment, the angle .alpha. can be less than 15 degrees (e.g., about 10 degrees, about 5 degrees, about 13 degrees, etc.) to advantageously inhibit or limit overstretching of the calf muscles during use, particularly where the user will spend considerable time (e.g., more than 1 hour, more than 4 hours, more than 5 hours) on the work platform 100 during use. In other embodiments, the angle .alpha. can be greater than 15 degrees, such as about 30 degrees, optionally achieved by decreasing the distance D, to provide for increased stretching of the calf muscles during use.”).
		 and wherein the convex bottom side (120; Figure 2) essentially extends across the entire length of the body (110 and 120; Figures 1 and 2; In light of the specification on Page 8 Lines 3-5, “In this context the term "essentially" means, if possible, almost completely or completely across the entire length and/or width of the bottom side.”, the length of the convexity is almost completely across the entire length of the bottom side 120 of the body 110,120; More information is presented below in the response to arguments section of this Non-Final below.)

    PNG
    media_image4.png
    149
    409
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    640
    535
    media_image5.png
    Greyscale

Regarding claim 204, Heath discloses the convex bottom side (See Figure 2 above) of the convex bottom side (120; Figure 2) essentially extends across the entire length (L; Figure 1) essentially extends across the 25entire width (W; Figure 1) of the body (110 and 120; Figure 1).  


(Paragraph [0029] “The curved surface 124 can optionally be a spherical surface (e.g., a radius of curvature R1 in a longitudinal direction of the work platform 100 is the same as a radius of curvature R2 in a widthwise direction of the work platform 100). For example, where the curved surface 124 is a spherical surface, the radii of curvature R1, R2 can both be the same and have a length between about 100 mm and about 800 mm, such as 450 mm. In another embodiment, the radius of curvature R1 in the longitudinal direction of the work platform 100 is greater than the radius of curvature R2 in the widthwise direction of the work platform 100. In still another embodiment, the radius of curvature R1 in the longitudinal direction of the work platform 100 is smaller than the radius of curvature R2 in the widthwise direction of the work platform 100. In one embodiment, the curved surface is at least partially defined by a radius of curvature R1 of between about 100 mm and about 850 mm. However, the radius R1 can have other suitable values.”)

Regarding claim 6, Hearth discloses that 10the body (110 and 120; Figures 1 and 2) is closed.  (Paragraph [0028] Lines 14-17 “In other embodiments, the top and bottom members 110, 120 can be a single piece (monolithic), such that the work platform 100 is a single piece.“; The piece can be one single piece making it closed)
FIGS. 1-3 show one embodiment of a work platform 100. The platform 100 can have a top member 110 and a bottom member 120. The top member 110 can be interchangeable can be made of a variety of materials (e.g., wood, metal, plastic, other polymer materials, such as ethylene vinyl acetate (EVA), composites) or a combination of materials.”).  
Regarding claim 8, Hearth discloses the body (110 and 120; Figures 1 and 2) is hollow. (Paragraph [0090] lines 8- 13 “The bottom member has a bottom surface with a curved surface generally at a longitudinal center of the work platform defined at least partially by a radius of curvature, the bottom member having one or more openings therein.”) 

    PNG
    media_image6.png
    635
    500
    media_image6.png
    Greyscale

Regarding claim 9, Hearth discloses 20	regarding claim 9the body (110 and 120; Figures 1 and 2) is elongated, narrow and/or flat. (See Figures 1 and 2 above; the body is flat at the upper side and elongated at narrow along its length)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent Publication No. 2008/0096730) in view of Blinova (US Patent Publication No. 2016/0361603).
Regarding claim 2, Miller discloses the training device (10; Figure 2) wherein the planar upper side (14; Figure 2) and/or the convex bottom side (16; Figure 2).
Miller does not disclose the training device (10; Figure 2) wherein planar upper side and/or the convex bottom side (16; Figure 2) are/is designed to be non-slip, slip-proof or slip resistant.  

    PNG
    media_image7.png
    404
    463
    media_image7.png
    Greyscale

Blinova teaches the training device (10; Figure 2) wherein the planar upper side (110; Figure 1) and/or the convex bottom side (120; Figure 1) are/is designed to be non-slip, slip-proof or slip resistant. (Paragraph [0036] Lines 1-8 “In accordance with non-limiting alternative embodiments of the invention, the device can be constructed of a single or multiple materials, including rubber, plastic, and/or wood. It is preferable for the outer surface of the device to have non -slip or non-skid properties, which can be achieved by the selection of materials, by the surface treatment of the materials selected, and/or coating of the outer surface with a non -slip or non-skid composition.”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and bottom sides of Miller to be made .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent Publication No. 2008/0096730) in view of Viselman (US Publication No. 2010/0069206). 

Regarding claim 3, Miller discloses the training device (10; Figure 2) wherein the planar upper side (14; Figure 2) and/or the convex bottom side (16; Figure 2).
Miller does not disclose that the planar upper side and/or the convex bottom side are/is designed to be antiviral, antibacterial and/or antimycotic.  

    PNG
    media_image8.png
    618
    527
    media_image8.png
    Greyscale

Viselman teaches a training device (100; Figure 1B) with the planar upper side (102; Figure 1A) and/or the bottom side (106; Figure 1B) are/is designed to be antiviral, antibacterial and/or antimycotic.  (Paragraph [0025] Lines 1-7 “FIG. 1A illustrates a top perspective view of a multi-purpose exercise training tool, equipment, or device 100 according to an embodiment of the invention. The training tool 100 may be made of hard, durable materials such as plastic, rubber, a combination thereof or any other material with similar characteristics. In any case, the material should preferably be resistant to bacterial build-up.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and bottom sides of Miller to be made of an .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent Publication No. 2008/0096730) in view of Haynes (US Publication No. 2004/0014571). 
Regarding claim 10, Miller discloses the body (12; Figure 2) is at least 0.30 m to 0.80 m wide (10-12 in falls in the range between .30 m to .80 m; 10-12 in = .254-.305 m Paragraph [0017] “The apparatus 10 preferably progressively narrows in width in both directions from the balance point 30, similar to the shape of a surfboard. Specifically, at the balance point 30, the width of the apparatus is approximately in the range of 10-12 inches…”) and/or at least 0.03 m to 0.12 m high. (4-6 in falls into the range of .03-.12m; 4-6in = .102-.152m; Paragraph [0013] Lines 6-8 “…the back portion 22 curves such that an end 26 of the back portion has a height in the range of 4-6 inches from the ground…”) 
Miller does not disclose the body is at least 1.00 m to 2.00 m long.

    PNG
    media_image9.png
    651
    513
    media_image9.png
    Greyscale

Haynes teaches an analogous training device (10; Figure 1) wherein the body (11 and 12; Figures 1 and 2) is at least 1.00 m to 2.00 m long. (1.5-3m falls within the range of 1-2m; Paragraph [0010] Lines 1-4 “The platform is preferably oblong in shape and, as an example, the dimensions of the platform preferably fall substantially within the range from about 1.5 m to about 3.0 m in length and about 0.6 m to about 2.1 m in width.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the body of Miller to have the length of the body of Haynes to be of sufficient length for a person to perform whole body exercises, e.g. in a prone, supine or semi-supine position, on the platform. Additionally, it would have been an obvious matter of design choice to make the length of the training device of Miller whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heath (US Publication No. 2017/0079456) in view of Blinova (US Publication No. 2016/0361603). 
Regarding claim 2, Heath discloses the training device (100; Figure 1) the planar upper side (110; Figure 1) or the convex bottom side (120; Figure 2).
Heath does not disclose the training device (100; Figure 1) discloses planar upper side (110; Figure 1) and/or the convex bottom side (120; Figure 2) are/is designed to be non-slip, slip-proof or slip resistant.  

    PNG
    media_image7.png
    404
    463
    media_image7.png
    Greyscale

Blinova teaches the training device wherein the planar upper side (110; Figure 1) and/or the convex bottom side (120; Figure 1) are/is designed to be non-slip, slip-proof or slip resistant. (Paragraph [0036] Lines 1-8 “In accordance with non-limiting alternative embodiments of the invention, the device can be constructed of a single or multiple materials, including rubber, plastic, and/or wood. It is preferable for the outer surface of the device to have non -slip or non-skid properties, which can be achieved by the selection of materials, by the surface treatment of the materials selected, and/or coating of the outer surface with a non -slip or non-skid composition.”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and bottom sides of Heath to be made of the non-slip material of Bilnova to increase the stability of the user while using the device in order for the user to control the posture and direction of the apparatus during an exercise.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heath (US Publication No. 2017/0079456) in view of Viselman (US Publication No. 2010/0069206). 

Regarding claim 3, Heath discloses the training device (100; Figure 1) the planar upper side (110; Figure 1) and/or the convex bottom side (120; Figure 2).
Heath does not disclose that the planar upper side and/or the convex bottom side are/is designed to be antiviral, antibacterial and/or antimycotic.  

    PNG
    media_image8.png
    618
    527
    media_image8.png
    Greyscale

Viselman teaches a training device with the planar upper side (102; Figure 1A) and/or the convex bottom side (106; Figure 1B) are/is designed to be antiviral, antibacterial and/or antimycotic.  ( Paragraph [0025] Lines 1-7 “FIG. 1A illustrates a top perspective view of a multi-purpose exercise training tool, equipment, or device 100 according to an embodiment of the invention. The training tool 100 may be made of hard, durable materials such as plastic, rubber, a combination thereof or any other material with similar characteristics. In any case, the material should preferably be resistant to bacterial build-up.”)
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heath (US Publication No. 2017/0079456) in view of Haynes (US Publication No. 2004/0014571). 
Regarding claim 10, Hearth discloses the body (110 and 120; Figures 1 and 2) is at least 0.30 m to 0.80 m wide and/or at least 0.03 m to 0.12 m high. (Paragraph [0034] “In one embodiment the platform 100 can have a length L of between about 20 inches and about 30 inches, a width W of between about 9 inches and about 15 inches, and a height H (when placed on the ground) of between about 1 inch and about 3 inches.”; (Length) 20 inches = .508 and 30 inches = .762m; (Width) 9 in = .2286 and 15 in = .381; (Height) 1 in= .0254 and 3 in = .0762)
Hearth does not disclose the body is at least 1.00 m to 2.00 m long.

    PNG
    media_image9.png
    651
    513
    media_image9.png
    Greyscale

Haynes the body is at least 1.00 m to 2.00 m long. (Paragraph [0010] The platform is preferably oblong in shape and, as an example, the dimensions of the platform preferably fall 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the body of Hearth to have the length of the body of Haynes to be of sufficient length for a person to perform whole body exercises, e.g. in a prone, supine or semi-supine position, on the platform.


Response to Amendment
	The Applicant’s arguments and amendments have been reconsidered after further review of applicant’s specification. In light of the specification on Page 8 Lines 3-5, “In this context the term "essentially" means, if possible, almost completely or completely across the entire length and/or width of the bottom side.”, the length of the convexity is almost completely across the entire length of the bottom side 120 of the body 110,120. Additionally, another set of rejections have been presented above in consideration of the amended claims and pertinent art has been listed below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US Patent No. 8,814,768) discloses a circular training device with a body (Base member 12 and Cushion member 14; Figures 1 and 2) including a top planar surface (Upper surface 30; Figure 1)  and a convex bottom surface (52; Figure 1; Col. 5 Lines 22-23“…Cushion member 14 comprises a generally convex or domed shape…”), and wherein the convex bottom .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784